tcmemo_2010_166 united_states tax_court entergy corporation affiliated subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date stephen d gardner and william h o’brien for petitioner michael c prindible and melissa d arndt for respondent memorandum opinion halpern judge entergy corp petitioner is the common parent of an affiliated_group_of_corporations making a consolidated_return of income respondent determined deficiencies of dollar_figure and dollar_figure in the group’s federal_income_tax for its and taxable calendar years respectively the issues for decision are whether respondent properly denied a foreign_tax_credit for the united kingdom u k windfall tax paid_by petitioner’s indirect u k subsidiary and depreciation_deductions that petitioner’s u s subsidiaries claimed for street and area lighting assets the street light issue a forthcoming report will address the first issue the second issue is identical to the issue in ppl corp v commissioner t c ___ which we also decide today and the facts in this case relevant to that issue are identical to the corresponding facts in ppl the parties have stipulated that in and certain of petitioner’s u s subsidiaries provided street and highway lighting and nonroadway lighting for public and private entities the sole issue is whether street and area lighting assets are used in the distribution of electricity for sale see revproc_87_56 1987_2_cb_674 if they are then those assets have a recovery_period of years see id if they are not then they have a recovery_period of years see id c b pincite in ppl we answer that question in the negative 1in ppl corp v commissioner t c ___ the commissioner made an alternative argument asserting that if street and area lighting assets were not used in the distribution of electricity for sale then they were land improvements see revproc_87_56 1987_2_cb_674 in contrast here respondent expressly concedes any alternative argument his continued respondent makes no argument that leads us to believe we erred in ppl we rely on ppl in holding for petitioner on the street light issue continued concession does him no harm however because in ppl we also found against the commissioner on his alternative argument
